
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 750
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2009
			Mr. McDermott (for
			 himself, Mr. Dicks,
			 Mr. Baird,
			 Ms. Hirono,
			 Mr. Cohen,
			 Mr. Smith of Washington,
			 Mr. Larsen of Washington, and
			 Mr. Honda) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Ichiro Suzuki, outfielder
		  for the Seattle Mariners, for becoming the first player in the history of Major
		  League Baseball with at least 200 base hits in nine consecutive
		  seasons.
	
	
		Whereas, on September 13, 2009, Ichiro Suzuki, outfielder
			 for the Seattle Mariners, became the first player in the history of Major
			 League Baseball with at least 200 base hits in nine consecutive seasons,
			 breaking a record that had stood for 108 years;
		Whereas Ichiro Suzuki was previously tied with Willie
			 Keeler, who recorded at least 200 hits in eight consecutive seasons between
			 1894 and 1901;
		Whereas Ichiro Suzuki set the record with an infield
			 single in the second inning of the second game of a double-header against the
			 Texas Rangers;
		Whereas only Pete Rose, with ten 200-hit seasons, and Ty
			 Cobb, with nine 200-hit seasons, tie or surpass Ichiro Suzuki in the number of
			 200-hit seasons, although neither player accomplished that feat in consecutive
			 seasons;
		Whereas Ichiro Suzuki moved to the United States in 2001
			 to play for the Seattle Mariners, after playing nine years for the Orix Blue
			 Wave in Japan;
		Whereas Ichiro Suzuki became the first fielder in Major
			 League Baseball who was born in Japan;
		Whereas Ichiro Suzuki has played outfield for the Seattle
			 Mariners since April 2, 2001, has earned eight consecutive Gold Glove awards,
			 and has made nine consecutive All-Star game appearances; and
		Whereas Ichiro Suzuki is the first Major League Baseball
			 player to be inducted into the Japanese Baseball Hall of Fame: Now, therefore,
			 be it
		
	
		That the House of Representatives
			 recognizes and congratulates Ichiro Suzuki, outfielder for the Seattle
			 Mariners, for becoming the first player in the history of Major League Baseball
			 with at least 200 base hits in nine consecutive seasons.
		
